690 N.W.2d 101 (2004)
MALDONADO
v.
FORD MOTOR CO.
No. 126274.
Supreme Court of Michigan.
December 28, 2004.
SC: 126274, COA: 243763.
On order of the Court, the application for leave to appeal the April 22, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether the Court of Appeals erred in reversing the Wayne Circuit Court's dismissal of the case. They may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal as cross-appellant remains pending.